Darrell Hickman, Justice, concurring in part and dissenting in part. My objection only relates to remanding this case for a retrial on the battery charge. We are violating our own procedural rules and placing this defendant in jeopardy twice. The murder and battery charges were required to be tried together because they were of a similar character (both shootings) based on “. . . a series of acts connected together or constituting parts of a single scheme or plan.” A.R.Cr.P. Rule 21.1. Indeed the second shooting occurred immediately after the first, and the defense is so interrelated with the facts of the first they cannot be separated in the second trial ordered. We would not have allowed the state to first try Martin for murder and later for battery. This is the very kind of prosecution we ruled impermissible in Cozzaglio v. State, 289 Ark. 33, 709 S.W.2d 70 (1986). In that case the charges were rape and kidnapping, separate offenses not included within the other that arose from one episode. The state sought two trials which we barred. Now we are approving two trials. The defendant will go into the second trial convicted of murder, unable to argue and defend that he was not guilty of the murder charge which is so closely related to the battery charge. We have never affirmed a conviction for one offense and remanded a case for retrial of another, which were tried together. The reason we have not is obvious — it violates our own rules and the principle of double jeopardy. That principle is not just to prevent a second trial for the same offense. It has a procedural aspect which prevents harassment or repeated trials for conduct that arises from one episode. Ashe v. Swenson, 397 U.S. 436 (1970). We can affirm the murder conviction and order the other charge dismissed unless the state elects to retry the whole case. Davis v. State, 118 Ark. 31, 175 S.W. 1168 (1915). But we cannot twice place this defendant in jeopardy. These charges could not have been severed and the defendant tried separately as intimated by the majority. We held on October 20, in Crook v. State, that A.R.Cr.P. Rule 21 prohibited a separate later trial for a charge that arose out of the same episode. The statement by the majority that it can find no evidence that the jury considered the 30 year sentence when it set the five year sentence is incredible. We have no idea how or why the jury set the sentence it did. That is the very reason we should send the case back for a complete new trial. This defendant cannot obtain a fair trial on the second charge which is necessarily connected to the first. He cannot expect to defend himself on a related charge when the jury will know he is guilty of the primary charge. What will the new jury be told? The majority does not say, because it does not know what will be done at the second trial. Whatever transpires will not be a fair trial according to a fair interpretation of our cases or procedures. George Rose Smith and Hays, JJ., join in this dissent.